Calderon v Kenga Roo Realty LLC (2019 NY Slip Op 02794)





Calderon v Kenga Roo Realty LLC


2019 NY Slip Op 02794


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8982 100348/17

[*1]Maria A. Calderon, Plaintiff-Appellant,
vKenga Roo Realty LLC, et al., Defendants-Respondents.


Maria A. Calderon, appellant pro se.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered April 4, 2018, which granted defendants Donald Zucker Co. (DZC) and Manhattan Skyline Co.'s (MSC) motion to dismiss the complaint, unanimously affirmed, without costs.
The court correctly dismissed plaintiff's first cause of action for breach of the warranty of habitability, brought pursuant to Real Property Law § 235-b(1), because DZC and MSC were not plaintiff's landlord or the lessor of plaintiff's apartment. The second and third causes of action for breach of the covenant of quiet enjoyment and breach of contract, respectively, were similarly correctly dismissed based upon the absence of a contractual or landlord tenant relationship between plaintiff and the moving defendants (Wright v Catcendix Corp., 248 AD2d 186, 186 [1st Dept 1998]). The negligence claim was correctly dismissed because the complaint did not allege any duty owed by DZC or MSC to plaintiff, without which there can be no liability (Pasternack v Laboratory Corp of Am. Holdings, 27 NY3d 817, 824 [2016]). In light of the dismissal of all of plaintiff's substantive claims, its claim for injunctive relief must likewise be dismissed, as it does not constitute an independent cause of action (see Carlyle LLC v Quick Park 1633 Garage LLC, 160 AD3d 476, 478 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK